Ferguson-, Judge
(dissenting):
I dissent. The statute before us provides that a person detailed to conduct an investigation “may ad-minister oaths necessary in the performance” of his duties. Article 136, Uniform Code of -Military Justice, 10 USC § 936. The disposition of the present case, therefore, turns upon whether the administration of an oath to a person suspected or accused of an offense is necessary in the performance of the duties of a criminal investigator detailed to inquire into the commission of an offense. The majority opinion takes the clear language of Article 136, supra, and substitutes “desirable” for “necessary.”
Article 31 of the Uniform Code of Military Justice, 10 USC § 831, makes it clear that one suspected or accused of an offense need not make any statement regarding the offense. United States v Williams, 2 USCMA 430, 9 CMR 60. Therefore, by no stretch of language can the giving of an oath to an accused or suspect in taking a statement be construed as “necessary” to the performance of the investigator’s duties. Since no oath was properly ad-' ministered, the offense of false swearing was not committed.